 
 
I 
108th CONGRESS
2d Session
H. R. 4727 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2004 
Mr. Chabot introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Agricultural Trade Act of 1978 to eliminate the market access program. 
 
 
1.Short titleThis Act may be cited as the Market Access Program Elimination Act. 
2.Elimination of market access program 
(a)In generalThe Agricultural Trade Act of 1978 (7 U.S.C. 5601 et seq.) is amended by striking section 203 (7 U.S.C. 5623). 
(b)Conforming amendments(1) Section 282(f)(2) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638a(f)(2)) is amended— 
(A)in subparagraph (C), by inserting or after beef cuts;; 
(B)in subparagraph (D), by striking ; or and inserting a period; and 
(C)by striking subparagraph (E).  
(2)The Agricultural Trade Act of 1978 (7 U.S.C. 5601 et seq.) is amended— 
(A)in section 211 (7 U.S.C. 5641), by striking subsection (c); and 
(B)in section 402(a)(1) (7 U.S.C. 5662(a)(1)), by striking 203,. 
 
